[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This Court previously denied the defendant's motion for summary judgment and found the will provision in question, in the absence of extrinsic facts that would support a restrictive condition, to be void as against public policy for its unsavory affect on the institution of marriage. The defendant's brief in opposition to the plaintiff's motion for summary judgment raises significant factual issues, of which the court was earlier unaware, that if substantiated at trial, might serve to sustain the restrictive condition of the will at issue. Therefore, the plaintiff's motion for summary judgment is denied.
JOETTE KATZ, JUDGE